Citation Nr: 0210390	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  98-12 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to May 
1977 and from September 1979 to July 1986.  He died in 
September 1997.  The appellant is the veteran's surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant requested a hearing before a Member of the 
Board on her August 1998 substantive appeal.  The appellant 
failed to appear for her hearing.  She submitted a letter in 
September 1999 stating that she could not attend a hearing 
and requested that her appeal be decided without a hearing.

The appellant's claims were remanded by the Board for further 
development in April 2000.  The development has been fully 
completed.  

As indicated, the appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7905, -7906, -7908 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department of Veterans Affairs to 
conduct expedited rulemaking which will either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106-- are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent. 
The temporary stay on the adjudication of certain 38 U.S.C. § 
1318 claims, including the claim in this case, remains in 
effect pending judicial review of the completed directed 
rulemaking.  As the claim of entitlement to DEA benefits 
under Chapter 35, Title 38, United States Code, is 
inextricably intertwined therewith, appellate adjudication of 
that issue is deferred until the stay is lifted.


FINDINGS OF FACT

1.  The veteran died in September 1997 due a bleeding 
disorder secondary to cirrhosis of the liver.

2.  The medical evidence of record demonstrates no nexus 
between the cause of the veteran's death and his military 
service, and demonstrates no nexus between the cause of the 
veteran's death and a service-connected disability.

3.  The claim for service connection for the cause of the 
veteran's death does not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).

2.  An independent medical expert's opinion is not warranted 
for the adjudication of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7109 (West 
1991);  38 C.F.R. § 20.901(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the appellant was provided adequate 
notice as to the information and evidence needed to 
substantiate her claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statement of the case (SSOC), and 
letters sent to the appellant informed her of the reasons and 
bases for the VA decision, the information and evidence 
needed to substantiate the claims, and the applicable laws 
and regulations.  The VA has no outstanding duty to inform.

In April 2000 the Board remanded the appellant's claims in 
order that VA medical records, as well as any other pertinent 
records could be obtained.  The VA medical records have been 
obtained and no other pertinent medical records have been 
identified.  In a May 2000 letter the appellant stated that 
all of the veteran's treatment was at a VA medical facility.  
The Board is unaware of any additional relevant evidence that 
is obtainable.  The Board concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the appellant's claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  The Board notes that in the October 2001 SSOC 
the RO informed the appellant of the VCAA, and notes that the 
RO has met the requirements of the VCAA prior to returning 
the appellant's claims to the Board.  Taking these factors 
into consideration, there is no prejudice to the appellant in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant maintains that she is entitled to service 
connection for the cause of the veteran's death.  The 
appellant claims that the veteran had a liver condition prior 
to discharge from service, even though a liver condition was 
not diagnosed during service or on the veteran's separation 
physical.  The appellant asserts that the veteran was 
harassed just prior to discharge from service, which caused 
the veteran to take up heavy drinking.  She further asserts 
that the medications the veteran took for his service-
connected psychiatric disorder combined with the veteran's 
alcohol consumption to damage the his liver.

The veteran's death certificate indicates that he died in on 
September [redacted], 1997, of cirrhosis of the liver due to a 
bleeding disorder secondary to cirrhosis of the liver.  The 
death certificate also reveals that an autopsy was not 
performed.

The veteran's service medical records reveal no complaints, 
treatment, or diagnoses related to cirrhosis of the liver.

The veteran was administratively discharged from service in 
July 1986 following psychiatric treatment.  There is no post 
service medical evidence of a liver disorder prior to 1993.  
A November 1986 VA examination report indicates that the 
veteran had a normal liver.  VA inpatient and outpatient 
treatment records dated from June 1992 show treatment for 
schizophrenia and alcohol dependence.  These records indicate 
that the veteran had been noted to have cirrhosis of the 
liver since February 1993.  VA medical records reveal that 
the appellant called a VA hospital on September [redacted], 1997 
indicating that the veteran needed treatment.  She brought 
the veteran to the VA hospital and the veteran was found to 
be dead upon arrival.  The hospital records indicate that the 
veteran probably died secondary to bleeding from underlying 
liver disease.


In April 2001, the RO sent a memo to a VA physician 
indicating that the veteran's widow had claimed that the 
medications prescribed for the veteran's service-connected 
psychiatric disorder caused, or materially contributed to, 
the veteran's death.  The RO requested that the physician 
give an opinion as to whether there was any relationship 
between the condition which caused the veteran's death and 
his military service or his service-connected psychiatric 
condition.  A VA physician reviewed the veteran's claims file 
in August 2001.  The VA physician stated that the veteran's 
service-connected disorder was paranoia schizophrenic 
disorder, chronic paranoid type, and that patients with that 
disorder usually do not become addicted to alcohol.  He noted 
that the veteran died on September [redacted], 1997 with cirrhosis of 
the liver and a bleeding disorder.  The VA physician stated 
that while the drugs that were used to treat the veteran's 
psychiatric disease likely had some effect on the liver, they 
did not cause cirrhosis of the liver.  He further stated that 
it was his opinion that the veteran's cirrhosis of the liver 
and bleeding disorder were not likely related to his service-
connected psychiatric condition.

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be service-
connected, a disability must have been incurred in or 
aggravated by service, or proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001).  Service incurrence of 
cirrhosis of the liver may be presumed under certain 
circumstances if it is manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

At the time of the veteran's death his only service-connected 
disability was chronic paranoid schizophrenia, for which a 70 
percent rating was in effect.

The appellant claims that the veteran had a liver disorder 
prior to discharge from service.  However, the medical 
evidence does not indicate that the veteran had cirrhosis of 
the liver during service or within a year of discharge of 
service.  The record reveals that the veteran did not develop 
cirrhosis of the liver until the 1990's.  

While the appellant maintains that the medication the veteran 
took for his service-connected psychiatric disorder caused or 
materially contributed to the his death, as a layperson she 
is not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
competent medical evidence indicating that the veteran's 
psychiatric medication played any role in the veteran's 
death.  Furthermore, a VA physician, after a review of the 
veteran's medical records, opined that the veteran's 
psychiatric medication did not cause cirrhosis of the liver, 
and that the veteran's cirrhosis of the liver and bleeding 
disorder were not likely related to the veteran's service-
connected psychiatric condition.  Since there is no medical 
evidence suggesting the presence of cirrhosis of the liver 
within a year of the veteran's discharge from service, since 
there is no medical evidence suggesting that the veteran's 
fatal cirrhosis of the liver resulted from a service-
connected disability, service connection for the cause of the 
veteran's death must be denied.

In an April 2002 informal hearing presentation, the veteran's 
service representative requested that an opinion be obtained 
from an independent medical expert.  The representative 
asserted that a medical opinion is needed as to whether on 
not the veteran developed his alcohol addiction as secondary 
to the service-connected psychiatric condition.  However, 
there is no medical evidence indicating that the veteran 
developed his alcohol addiction due to his service-connected 
psychiatric condition.  Furthermore, there is the August 2001 
VA physician's opinion that schizophrenia usually does not 
lead to alcohol addiction.  In the Board's opinion, no 
complex or controversial medical question warranting an 
opinion from an independent medical expert has been 
presented.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

